DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11, 12 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kieran (US 20160047476).
 	Regarding claim 1, Kieran discloses a seal rotor 40 Fig. 7 for sealing against a non-rotating member, the seal rotor comprising: a) a main body 40 defining an inner circumferential wall 46 and outer circumferential wall spaced apart by an interstitial space 106; and b) a plurality of fins 92 at least partially located within the interstitial space and extending between the inner and outer circumferential walls.
 	Regarding claims 2 and 12, Kieran discloses wherein the seal rotor 40 is formed as a single unitary part. 	Regarding claims 4 and 14, Kieran discloses wherein each of the plurality of fins 92 is curved in at least one direction. 	Regarding claims 5 and 15, Kieran discloses wherein each of the plurality of fins 92 is curved in at least two directions. 	Regarding claims 6 and 16, Kieran discloses wherein each of the plurality of fins 92 is oriented at an oblique angle with respect to one or both of a longitudinal axis of the seal rotor 40 and a transverse axis of the seal rotor. 	Regarding claims 7 and 17, Kieran discloses a plurality openings 82’ extending through the outer circumferential wall into the interstitial space 106. 	Regarding claims 8 and 18, Kieran discloses  wherein the plurality of openings 82’ are triangular in shape. 	Regarding claims 9 and 19, Kieran discloses herein the seal rotor 40 is formed from a single material. 	Regarding claim 11, Kieran discloses a machine comprising: a) a rotating member; b) a stationary member 30; and c) a seal rotor 40 providing a seal between the rotating and stationary members, the seal rotor including: i) a main body defining an inner circumferential wall 46 proximate the rotating member, and including an outer circumferential wall spaced apart by an interstitial space 106; and ii) a plurality of fins 92 at least partially located within the interstitial space and extending between the inner and outer circumferential walls.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kieran. 	Regarding claims 3 and 13, Kieran discloses the invention as claimed above but fails to explicitly disclose the process by which the seal is made.  Nevertheless, product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  For the purposes of examination, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited step(s) imply the reference provided discloses the manufactured structure. 	Regarding claims 10 and 20, Kieran discloses the invention as claimed above but fails to explicitly disclose that the material is more than one material.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material to any number of combinations of material substances for a given application, environment in which the seal would be in use and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675